Citation Nr: 0627292	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  05-11 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic asthmatic 
bronchitis, claimed as secondary to exposure to asbestos. 

2.  Entitlement to special monthly pension, on account of 
being in need of aid and attendance or being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1946, and from September 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and October 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
which denied entitlement to the benefits currently sought on 
appeal.

In August 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his chronic asthmatic bronchitis is 
the result of exposure to asbestos while in service.  
Specifically, he posits that the barracks at Fort Buchanan, 
within which he lived and worked, underwent constant 
construction while he was present, and asbestos dust covered 
all surfaces.  He also reported exposure at Camp Losey in 
Puerto Rico.

There is no specific statutory guidance for claims involving 
asbestos exposure, nor has the Secretary of VA promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases, which has 
been included in a VA Adjudication Procedure Manual.  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part VI, 7.21; DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  These 
sources provide that VA must determine whether or not 
military records demonstrate evidence of asbestos exposure 
during service, develop whether or not there was pre-service 
and/or post-service occupational or other asbestos exposure, 
and determine whether there is a relationship between 
asbestos exposure and the claimed disease.  

In this case, while the veteran's Army Separation 
Qualification Record from his first period of service is of 
record, the balance of his personnel record has not been 
secured.  Nor has the RO attempted in any way to verify in-
service exposure to asbestos for this veteran.  Therefore, 
the personnel record should be requested from the National 
Personnel Records Center (NPRC), and the service department 
should be asked to determine the likelihood, based on the 
evidence of record, of the veteran's exposure to asbestos.  
Any further development deemed necessary by the information 
gained from these sources should be conducted.  If and only 
if the veteran's exposure to asbestos is confirmed, should 
his claims folder then be reviewed and an etiological opinion 
given with regard to his chronic asthmatic bronchitis.

Further development is needed with regard to his the claim 
for special monthly pension for two reasons.  First, the 
record reveals that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  The 
claims folder does not contain, however, the determination by 
the SSA or any associated medical records.

The Court has held that where VA has notice that the 
appellant has received disability benefits from the SSA, and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Because the grant of special monthly pension 
hinges on the veteran's ability to attend to the needs of 
daily living, any determination by the SSA regarding his 
ability to function is likely relevant.  On remand, the RO 
should request the veteran's SSA records. 

Second, the most recent VA Aid and Attendance examination in 
September 2005 appears to offer conflicting opinions on 
whether the veteran can attend to his needs on a daily basis.  
In the narrative, the examiner reports that he believes that 
the veteran needs assistance by another person in "attending 
to the hazards of daily living."  Later in the examination 
report, the examiner indicates that the veteran is not able 
to leave the home unless assisted by someone.  However, in 
the objective findings, the examiner reports that there are 
no major functional restrictions, there is no deficit in 
weight bearing or balance, and that the veteran is able to 
feed and clothe himself, bathe, shave, and attend to his 
toileting.  Moreover, in a May 2006 statement, the veteran's 
representative maintains that the veteran has progressively 
worsened and a new examination should be scheduled.  The 
Board agrees as a new examination should resolve the internal 
conflict noted in the September 2005 examination report.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Request copies of the decision and 
accompanying medical records submitted in 
support of the veteran's claim for 
disability benefits from the Social 
Security Administration (SSA).  If records 
are unavailable, SSA should so indicate.

2.  Contact the National Personnel Records 
Center to obtain the veteran's personnel 
file.

3.  Contact the service department to 
verify the veteran's alleged sources of 
asbestos exposure at Fort Buchanan and 
Camp Losey in Puerto Rico.  A copy of the 
veteran's statements of record in which he 
describes the ways by which he was 
allegedly exposed to asbestos should be 
included.  The service department should 
indicate whether it was likely that the 
veteran was exposed to asbestos in the 
course of his assigned duties within the 
military occupational specialties noted in 
his service personnel records.  If no such 
opinion can be given, the service 
department should so state, and give the 
reason why.

4.  After completion of 1, 2, and 3 above, 
and if and only if the service department 
indicates that the veteran was exposed to 
asbestos in service, forward the veteran's 
claims folder to the examiner who conducted 
the July 2004 respiratory examination  (or 
a suitable substitute if this individual is 
unavailable) for an opinion as to the 
etiology of the veteran's chronic asthmatic 
bronchitis.  The examiner is requested to 
review the claims folder and the report 
should so indicate.  After the claims 
folder is reviewed, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or more 
probability) that the veteran's chronic 
asthmatic bronchitis began during, or was 
aggravated (worsened), as the result of 
some incident of active service, to include 
as a result of exposure to asbestos.  The 
examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the reason 
why.

4.  After completion of 1 through 4 above, 
make arrangements for the veteran to be 
afforded a VA Aid & Attendance or 
Housebound examination by an examiner 
other than the one who conducted the 
September 2005 examination.  The examiner 
is requested to review the claims folder 
and provide a description of what 
incapacity, physical or mental, requires 
the care or assistance on a regular basis 
to protect the veteran from hazards or 
dangers incident to his daily environment.  
The examiner should also explain whether 
his incapacity restricts the veteran to 
the confines of his home.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

5.  Thereafter, readjudicate the issues on 
appeal.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims folder since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The purposes of this remand are to further develop the 
appellant's claims.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  No action by the 
appellant is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2005).  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of  your appeal.  
38 C.F.R. § 20.1100(b) (2005).

